Citation Nr: 1338271	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  13-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDING OF FACT

Competent and credible evidence indicates the Veteran's tinnitus arose in service and continued to the present. 


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims, have been fulfilled.  Given the favorable decision in this case, no further discussion of VA's duty to notify or assist the Veteran in completing his claim is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be (1) evidence of a current disability, (2) evidence of in-service occurrence or aggravation of a disease or injury, and (3) medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he currently suffers from tinnitus that was incurred in service.  His service treatment records reveal no complaints of tinnitus.  His DD Form 214 notes his military occupational specialty was an aviation mechanic.  

The Veteran underwent a VA audiological examination in August 2011.  The Veteran reported constant, bilateral tinnitus, described as a "ringing" in his ears.  The Veteran reported the onset of the tinnitus was during military service, while working on airplanes in Vietnam without hearing protection.  The examiner also noted that the Veteran has worked as a machinist since 1983 and that he has worn hearing protection the entire time.  The VA examiner opined that the Veteran's tinnitus is less likely than not related to military service.  The examiner noted that there were no complaints of tinnitus in the service treatment records and that the Veteran has an extensive amount of occupational noise exposure.

While the VA examiner has determined the current tinnitus is not related to service, that opinion was based on the absence of reference to such in the service treatment records.  However, the Board notes that the Veteran is competent to describe the presence of tinnitus, including its onset.  As tinnitus is a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court of Appeals for Veterans Claims held that when a condition capable of lay observation may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is "medical in nature."  In such cases, the Board is within its province to weigh that lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continued symptoms since service sufficient to establish service connection.  Id.    

The Board finds no reason to doubt the veracity of the Veteran's statement to the VA examiner that the onset of his tinnitus was during military service.  Indeed, as an aviation mechanic, his contention is wholly consistent with his military duties.  Given the competent and credible report to the VA examiner, the Board finds the evidence is at least in equipoise regarding whether the Veteran's current tinnitus began during military service and continued since.

Affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


